DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-12 and 14-22 are allowed.
The invention is directed to a method for pre-processing data by a transmitting device includes acquiring data, pre-processing the data in at least one layer of the transmitting device before receiving resource allocation information for transmitting the data. Each of the independent claims 1 and 11 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method performed by a transmitting device in a wireless communication system, the method comprising: acquiring data; generating a packet data convergence protocol (PDCP) protocol data unit (PDU) based on the data in a PDCP layer of the transmitting device; delivering the PDCP PDU to a radio link control generating an RLC PDU including an RLC header and an RLC service data unit (SDU) in an RLC layer of the transmitting device based on the PDCP PDU before receiving information associated with a resource allocation for transmitting the data; generating a medium access control (MAC) PDU including at least one MAC control element that is placed after at least one MAC SDU that is generated based on the RLC PDU; and transmitting, to a receiving device, the MAC PDU.
	Regarding claim 11, A transmitting device in a wireless communication system, the transmitting device comprising: a transceiver; and a controller configured to: acquire data, generate a packet data convergence protocol (PDCP) protocol data unit (PDU) based on the data in a PDCP layer of the transmitting device, -3-PATENT APPLICATION Attorney Docket No.: deliver the PDCP PDU to a radio link control (RLC) layer of the transmitting device, generate an RLC PDU including an RLC header and an RLC service data unit (SDU) in an RLC layer of the transmitting device based on the PDCP PDU before receiving information associated with a resource allocation for transmitting the data, generate a medium access control (MAC) PDU including at least one MAC control element that is placed after at least one MAC SDU that is generated based on the RLC PDU, and transmit, to a receiving device via the transceiver, the MAC PDU.
	Therefore, the independent claims 1 and 11 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Gholmeieh et al. (US 2018/0103395 A1) discloses a method that may include generating a transport block comprising a plurality of service data units allocated to a plurality of logical channels, the transport block further comprises a media 
Claims 2, 4-10, 21 and 12, 14-20, 22 are allowed since they depend on claims 1 and 11 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/27/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473